Appeal from a judgment of the Monroe County Court (John R. Schwartz, A.J.), rendered December 15, 2006. The judgment convicted defendant, upon a nonjury verdict, of sexual abuse in the first degree (three counts) and endangering the welfare of a child (three counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a nonjury trial of three counts each of sexual abuse in the first degree (Penal Law § 130.65 [1]) and endangering the welfare of a child (§ 260.10 [1]). We reject defendant’s contention that County Court erred in admitting the testimony of an expert concerning Child Sexual Abuse Accommodation Syndrome (see People v Gunther, 67 AD3d 1477 [2009]; People v *1502Krause, 187 AD2d 1019, 1020 [1992], lv denied 81 NY2d 842 [1993]). Viewing the evidence in light of the elements of the crimes in this nonjury trial (see People v Danielson, 9 NY3d 342, 349 [2007]), we reject defendant’s further contention that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The court’s determination to credit the testimony of the victim is entitled to deference, and we see no reason to disturb that determination (see People v Stone, 49 AD3d 1314 [2008], lv denied 10 NY3d 965 [2008]). Defendant failed to preserve for our review his contention that the court erred in setting the expiration date of the order of protection (see People v Nieves, 2 NY3d 310, 315-317 [2004]). In any event, that contention is without merit inasmuch as the court properly specified an expiration date in accordance with CPL 530.13 (former [4]), the version of the statute in effect when the judgment was rendered (see People v Lake, 45 AD3d 1409, 1410-1411 [2007], lv denied 10 NY3d 767 [2008]; People v Moss [appeal No. 1], 45 AD3d 1412 [2007], lv denied 10 NY3d 768 [2008]). Present — Scudder, P.J., Sconiers, Green and Gorski, JJ.